Case 1:19-md-02915-AJT-JFA Document 1380 Filed 05/24/21 Page 1 of 1 PageID# 21227
                                                                                iO
                                                                         MAiLRG'OM



                                                                                            May 2 4 2021
                                                                                                               J
  VIRGINIA:                                                                            pir-rV' 'Air ; "A 1 i ACT'v^OURT


         Jn the Sufieme Qewit of- VOtginUi held at the Supieme Cciint fBudding- in the
  QU^ of SUchmond on Jhwtsda^ the 20th day.of. May,2021.
  Brandon Hausauer, et al,                                                           Plaintiffs,


   against       Record No. 210454

  Capital One Financial Corporation, et al.,                                         Defendants.




          The United States District Court, Eastern District of Virginia, Alexandria Division,
  entered an order of certification to the Supreme Court of Virginia in the above-styled proceeding,
  MDL No. I:19md2915, on May 7, 2021. Upon consideration ofthe order of certification and
  Rule 5:40 ofthe Rules ofthe Supreme Court of Virginia, this Court must respectfully decline to
   accept the certified question oflaw.



                                               A Copy,

                                                  Teste:


                                                             Douglas B. Robelen, Clerk



                                                  By:
                                                             Deputy Clerk
